262 S.W.3d 266 (2008)
WELLSTON HOUSING AUTHORITY, Plaintiff/Respondent,
v.
Darius SUTTLES d/b/a Dionn Security Systems, Inc., Appellant/Defendant.
No. ED 89581.
Missouri Court of Appeals, Eastern District, Division Four.
August 26, 2008.
Nadine V. Nunn, St. Louis, MO, for appellant.
Spencer Fane Britt & Browne LLP, Thomas E. Osterholt, Jr., and Jennifer A. Chierek, St. Louis, MO, for Respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Darius Suttles (Suttles), d/b/a Dionn Security Systems, Inc., appeals from the trial court's judgment entered after a non-jury trial on Wellston Housing Authority's (WHA) petition against Suttles alleging breach of contract and negligence. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The trial court's judgment is support by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating' the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).